—Determination of respondent New York State Liquor Authority dated March 21, 1995, which revoked petitioner’s off-premises liquor license and imposed a $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Lottie Wilkins, J.], entered on or about July 6, 1995) is dismissed, without costs.
There is substantial evidence in the record, including the testimony of an underage police officer who purchased beer from petitioner, to sustain the charge and to support respondent’s determination, rendered after a full evidentiary hearing, that the petitioner on May 5, 1994 sold an alcoholic beverage to a person under the age of 21 in violation of Alcoholic Beverage Control Law § 65 (1) (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). We find also that the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness in light of the fact that this is the third sale to a minor in a period of just over one year (see, supra, at 233; Matter of Midway Mgt. Group v New York State Liq. Auth., 201 AD2d 331).
We have considered petitioner’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.